Citation Nr: 1741692	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-21 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether a reduction from 30 percent to 10 percent for limited flexion of the right knee, effective October 2, 2012, was proper.   

2.  Whether a reduction from 30 percent to 10 percent for limited flexion of the left knee, effective October 2, 2012, was proper.   

3.  Entitlement to a higher rating for ligamental tear, mild instability, limited flexion, and osteoarthritis of the right knee (previously evaluated as limited flexion of the right knee), rated as 30 percent disabling prior to October 2, 2012, 10 percent from October 2, 2012 to prior to March 28, 2016, and 20 percent from March 28, 2016.  

4.  Entitlement to a higher rating for ligamental tear, mild instability, limited flexion, and osteoarthritis of the left knee (previously evaluated as limited flexion of the left knee), rated as 30 percent disabling prior to October 2, 2012, 10 percent from October 2, 2012 to prior to March 28, 2016, and 20 percent from March 28, 2016.  

5.  Propriety of the assignment of a separate rating in excess of 10 percent for slight recurrent instability of the right knee. 

6.  Propriety of the assignment of a separate compensable rating for scars of the bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In the March 2012 rating decision, the RO granted service connection for right and left knee disabilities (then adjudicated as limitation of flexion of each knee), evaluated as 30 percent disabling, effective March 29, 2011.  In that decision, the RO also assigned a separate 10 percent rating for slight recurrent instability of the right knee, effective March 29, 2011.  

In the November 2012 rating decision, the RO reduced the Veteran's disability ratings for bilateral knee disabilities from 30 to 10 percent, effective October 2, 2012.  The RO also assigned a separate noncompensable rating for bilateral knee scars, effective October 2, 2012, and increased the Veteran's disability rating for allergic rhinitis to 50 percent, effective August 29, 2012.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that the notice procedures set forth in 38 C.F.R. § 3.105 (e) are not required unless the disability compensation payment level was reduced).   

In November 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In February 2016, the Board remanded the claims for additional development. 

In an April 2016 rating decision, the Appeals Management Center (AMC) combined the disability rating for limitation of flexion of the right knee and the separate rating for right knee slight recurrent instability, and assigned a 20 percent rating, collectively evaluated as ligamental tear, mild instability, limited flexion, and osteoarthritis of the right knee, effective March 28, 2016.   For the left knee, the AMC increased the limitation of flexion of the left knee disability rating from 10 to 20 percent, now evaluated as ligamental tear, mild instability, limited flexion, and osteoarthritis of the left knee, also effective March 28, 2016.  Inasmuch as higher ratings are available for each knee, and the Veteran is presumed to seek the maximum available benefit for a disability, the higher rating claims remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

With regard to the issues of propriety of the assignment of separate ratings for slight recurrent instability of the right knee and for bilateral knee scars, these issues are part and parcel of the Veteran's higher rating claims for bilateral knee disabilities.  Accordingly, the propriety of these separate ratings is listed on the title page of this decision.   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  Since October 2, 2012, the clinical evidence of record fails to show an actual improvement in the Veteran's ligamental tear, mild instability, limited flexion, and osteoarthritis for both knees, previously evaluated as limitation of flexion of the right and left knees. 

2.  For the entire appeal period, the Veteran's bilateral knee disabilities, previously evaluated as limited flexion of the knees, result in subjective complaints of pain and stiffness, and objective evidence of painful motion with functional loss causing limitation of flexion to zero degree, at worst, for each knee; without evidence of limited extension, ankyloses, impairment of the tibia or fibula, or genu recurvatum.

3.  For the entire appeal period, the Veteran's right knee instability resulted in no more than slight instability.    

4.  As of March 28, 2016, the Veteran's left knee disability results in slight instability.  

5.  For the entire appeal period, the evidence is in relative equipoise as whether the Veteran's October 2009 partial meniscectomy of the right knee resulted in residual symptoms of swelling and pain, with objective evidence of crepitus and effusion.

6.  As of October 2, 2012, the evidence is in relative equipoise as whether the Veteran's July 2005 partial meniscectomy of the left knee resulted in residual symptoms of swelling and pain, with objective evidence of crepitus and effusion.

7.  For the entire appeal period, the Veteran's bilateral knee scars are not unstable or painful, do not affect an area less than area of at least 6 square inches (39 sq. cm.), and have not been shown to further limit function of the knees. 


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 30 percent rating for the service-connected    ligamental tear, mild instability, limited flexion, and osteoarthritis of the right knee, then evaluated as limitation of flexion of the right knee, was improper, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Codes 5003, 5260 (2016).

2.  The reduction of the Veteran's 30 percent rating for the service-connected    ligamental tear, mild instability, limited flexion, and osteoarthritis of the left knee, then evaluated as limitation of flexion of the left knee, was improper, and restoration is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.6, 4.7, 4.85, 4.86, Diagnostic Codes 5003, 5260 (2016).

3.  The criteria for entitlement to an initial rating in excess of 30 percent for the right knee disability, previously evaluated as limitation of flexion of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

4.  The criteria for entitlement to an initial rating in excess of 30 percent for the left knee disability, previously evaluated as limitation of flexion of the left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2016).

5.  The criteria for a separate rating in excess of 10 percent for slight recurrent instability of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

6.  As of March 28, 2016, the criteria for a separate 10 percent rating for slight instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016). 

8.  Resolving reasonable doubt in the Veteran's favor, as of October 2, 2012, the criteria for a separate 10 percent rating for residual symptoms of semilunar cartilage of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.25, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2016). 

9.  The criteria for a separate compensable rating for bilateral knee scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Historically, the RO assigned 30 percent ratings for the Veteran's bilateral knee disabilities, then evaluated as limitation of flexion of the bilateral knees, under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective March 29, 2011.  In the November 2012 rating decision, the RO reduced the bilateral knee disability ratings from 30 to 10 percent, effective October 2, 2012.  In the April 2016 rating decision, the AMC assigned 20 percent ratings for both knees, now evaluated as ligamental tear, limited flexion, mild instability, and osteoarthritis of the right and left knees under Diagnostic Code 5003-5258, effective March 28, 2016.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion of the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II. 

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  Where extension is limited to 45 degrees, a 50 percent evaluation may be assigned. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004). 

Additionally, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability. 

Descriptive words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).

The Veteran's bilateral disabilities also result in scars.  In order to be compensable, a scar not on the head, face or neck, must be deep and nonlinear affecting an area of at least six square inches/39 sq. cm. (Diagnostic Code 7801); superficial and linear affecting an area of at least 144 square inches/929 sq. cm. (Diagnostic Code 7802); unstable or painful (Diagnostic Code 7804); or must have other disabling effects (Diagnostic Code 7805).  38 C.F.R. § 4.118.

II.  Factual Background

The Veteran filed the instant claim in March 2011.  The pertinent facts for the rating reduction and higher rating claims will be discussed together herein as these issues relate to the same set of facts. 

In a July 2005 private operation report, Dr. D.R.C. documented that the Veteran underwent a left knee arthroscopy procedure for partial excision of medial meniscal tear. 

In an October 2009 private operation report, Dr. D.R.C. indicated that he performed an arthroscopy procedure for the right knee for partial excision of medial and lateral meniscal tears with chondroplasty."  

In August 2011, the Veteran underwent a Knee Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed ligamental tear of the right knee as well as bilateral osteoarthritis of the knees.  The Veteran reported flare ups, characterized as weakness, which the Veteran "relate[d] to falling . . . especially over his right knee."  On range of motion testing, the Veteran's right knee flexion was measured at 90 degrees with pain also beginning at 90 degrees.  There was no limitation of extension.  Left knee flexion was measured at 110 degrees with and without pain.  Left knee extension was not limited.  Post-repetitive testing, the right knee flexion ended at zero degree without limitation in post-test extension.  Left knee post-test flexion also ended at zero degree without limited  post-test extension.  The examiner indicated that functional loss or impairment of the knees included less movement than normal, weakness, incoordination and impaired ability to execute skilled movements smoothly, pain on movement, instability of station, and disturbance of locomotion as the right knee.  Muscle strength was normal (5/5) for both knees.  Joint stability tests showed normal findings as to anterior and posterior instability for both knees.  On medial-lateral instability, the right knee was 1+ (0 to 5 millimeters) although the left knee was normal.  The examiner noted prior right knee meniscectomy procedure and found meniscal tear and frequent episodes of joint pain and effusion for the right knee.  He also found residual signs or symptoms due to the meniscectomy, to include "varying degrees of pain over the right knee."  There were no meniscal symptoms in the left knee at the time.  The examiner further indicated that the Veteran's knee scars were not painful or unstable, and that the scars did not have a total area greater than 39 square centimeters.  In addition, the examiner noted that the Veteran did not have any assistive device associated with his knee disabilities at the time.  

In an October 2012 DBQ report, the examiner noted diagnoses of bilateral meniscal tear and internal derangement of the knees, as well as chondromalacia of the right knee patella.  The examiner noted the Veteran's report that "the knees g[ave] out on him" and that he "w[ore] neoprene supports" to relieve knee pain.  On range of motion testing, the Veteran performed right knee flexion to 120 degrees.  Painful motion began at zero degree for the right knee.  Right knee extension was not limited.  Left knee flexion was measured at 120 degrees, with painful motion also beginning at zero degree.  Left knee extension was not limited at the time.  On repetitive use testing, post-test flexion was 120 degrees for both knees.  Neither knee was limited in extension post-test.  The examiner noted that the Veteran had functional loss or impairment of the knees, described as pain on movement for both knees.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  The Veteran tested normal on muscle strength testing (5/5).  On joint stability testing, findings were normal for anterior, posterior, and medial-lateral instability.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had meniscectomies for both knees and that he had frequent episodes of joint locking, pain, and effusion as to both knees.  The examiner observed scars associated with the knees but found that such were not painful or unstable, or had a total area greater than 39 square centimeters.  The examiner noted regular use of knee braces.  

In a January 2013 DBQ report, the Veteran reported worsening of his knee symptoms as his knee were "giving out more" and he was "feeling more unstable and . . . incurring more falls."  The Veteran noted that his right knee was "not as stable as his left."  Both knees were "weaker and more unstable" since the last examination.  The Veteran reported flare-ups that caused intermittent swelling in cold weather and with prolonged use.  Naprosyn and elevation of the knees alleviated the knee flare-ups.  On range of motion, right knee flexion was limited to 70 degrees, with pain beginning at zero degree.  Extension showed no limitation.  Left knee flexion was also 70 degrees with painful motion beginning at zero degree.  Left knee extension was not limited.  On repetitive use testing, right knee flexion was limited to 70 degrees, and extension was not limited.  Left knee flexion was also limited to 70 degrees post-repetitive testing, without any limitation in extension.  Functional loss or impairment was characterized as less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing for both knees.   The Veteran exhibited tenderness or pain to palpation for joint line or soft tissues of both knees.  On muscle strength testing, the Veteran tested normal (5/5) for both knees.   The Veteran's right knee tested to 1+ on medial-lateral instability whereas his left knee was normal.  Anterior instability and posterior instability were tested normal for both knees.  There was no evidence of patellar subluxation or dislocation.  The examiner commented that while "clinically on exam [the Veteran] did not exhibit any instability on 10/2/12 exam," the January 2013 examination findings "correlate[d] with the Veteran's complaints of worsened instability since the prior exam."  The examiner also noted that the Veteran previously had meniscal tear, frequent episodes of joint locking, joint pain, and joint effusion, and that he underwent meniscectomy for both knees in 2005 for the left and 2009 for the right.  The Veteran did not have any residual signs or symptoms due to the meniscectomies.  Further, the examiner found that the Veteran had crepitus and slight swelling in both knees.  The Veteran's knee scars were not painful or unstable, or had a total area greater than 39 square centimeters.   The examiner also observed that the Veteran had regular use of knee braces.   

In a December 2013 DBQ report, the examiner noted that the Veteran reported "increased stiffness and pain and swelling" as well as "weakness and falling from the knees."  The Veteran also reported wearing knee braces except for when his knees were swollen.  The examiner noted report of flare-ups impacting knee functions, described as daily flare-ups lasting four to five hours occurring with prolonged standing, sitting, and laying down.  The examiner estimated right knee flexion during flare-ups to be 44 degrees and left knee flexion to 56 degrees.  No limitation in extension was reported.  On range of motion testing, the Veteran performed right knee flexion to 55 degrees, with painful motion beginning at zero degree.  Right knee extension was not limited.  Left knee flexion was measured at 70 degrees, with painful motion beginning at zero degree.  There was no limitation in left knee extension.  Post-repetitive use testing, right knee flexion was limited to 55 degrees with no limitation in extension.  Left knee post-test flexion was 70 degrees without any limitation in extension.  The examiner described functional loss or impairment due to knee disabilities as weakened movement, pain on movement, instability of station, disturbance on locomotion, and interference with sitting, standing, and weight bearing for both knees.  Pain to palpation for joint line or soft tissues of both knees was noted.  Muscle strength was tested normal (5/5) for both knees.  On joint stability testing, the right knee was 1+ on medial-lateral instability, but the left knee was normal.  Both knees tested normal as to anterior and posterior instability.   The examiner noted that the Veteran had frequent episodes of joint locking, pain, and effusion for both knees, but that there were no residual signs or symptoms due to a meniscectomy for either knee.  The examiner also observed that the Veteran had crepitus and swelling in both knees.  Knee scars were found to be not painful or unstable or of a total area greater than 39 square centimeters.  The Veteran reported that he regularly used knee braces.  The examiner concluded that the Veteran's knee disabilities impacted his ability to work based on physical limitations due to his knees. 

In an August 11, 2014 VA emergency treatment note, the Veteran reported "pain/edema in the left knee."  The VA treating physician found no erythema and provided an impression of bilateral knee pain with left leg swelling.  

In an August 18, 2014 VA consultation report, the treating physician noted report of bilateral knee pain, left greater than the right. While the Veteran reported swelling and pain in the left leg since the last series of injections, he reported that the swelling had "decreased significantly," although he still had knee pain.  The Veteran had full extension for both knees and was able to flex each knee to 100 degrees. 

May and July 2015 VA treatment notes reflect the Veteran's complaint of bilateral knee pain, left greater than the right.  The VA treating physicians noted that the Veteran had "full extension in each knee [and] flexe[d] each knee 100 degrees."  

In a March 2016 DBQ report, the Veteran reported that his knees were "worse [with] more pain, weakness, and instability."  He continued to wear knee braces which gave "some stability."  His knees have been injected with steroids and hyaline that provided temporary relief.  The Veteran also reported that he "[could not] drive and lo[st] his balance on [his knees]."  Ongoing pain was stressed.  The veteran noted daily flare-ups of knee pain, alleviated by pain medications.  There was no extension limitation, but that he "ha[d] a 50% loss of range of motion with a flare."  Further, the examiner noted "problems with any prolonged standing or ambulation."   On range of motion testing, the Veteran's right knee flexion was limited to 55 degrees with extension to zero degree.   Left knee flexion was limited to 60 degrees and extension to zero degree.  Pain was noted on flexion and extension for both knees.  There was evidence of pain with weight bearing and of localized tenderness or pain on palpation of the joint or associated soft tissue, described as "mildly tender diffusely due to condition" for both knees.  The examiner found that there was objective evidence of crepitus.  On repetitive use testing, the right knee flexion was limited to 55 degrees and extension to zero degree.  There was additional functional loss or range of motion after three repetitions.  Left knee flexion was limited to 60 degrees and extension to zero degree after repetitive use testing.  The examiner further indicated that pain, fatigue, and weakness significantly limited functional ability with repeated use over a period of time and with flare-ups.  

Additionally, the examiner noted that the Veteran had "pain with swelling, instability of station, disturbance of locomotion, and interference with sitting and standing" for both knees.  On muscle strength testing, the Veteran tested normal (5/5) for both knees.  There was no evidence of muscle atrophy at the time.  There was no ankylosis for either knee.  While the examiner reported history of severe lateral instability, on performance of joint stability testing, the examiner noted normal findings as to anterior and posterior instability for the right knee.  Medial and lateral instability were 1+ for the right knee.  The left knee showed normal results for anterior, posterior, and medial instability.  Left knee lateral instability was found to be 1+.   The examiner also noted that the Veteran has "recurrent swelling and instability" for both knees.  As for meniscal conditions, the examiner found that the Veteran had frequent episodes of joint locking, joint pain, and joint effusion for both knees, described as "bilateral meniscal tear with locking, pain, and effusion."  The examiner further noted that meniscectomy procedures for both knees resulted in residual symptoms of "pain, instability, and weakness" in the knees.   Mild swelling in both knees was also noted.  The examiner found that the Veteran had "no service related visual scars" at the time and additionally commented that the Veteran had "pain throughout the range of motion on both . . . knees . . . for flexion and extension of both knees."  The examiner noted constant use of knee braces.   As for functional impact, the examiner noted the Veteran's report of difficulty with running, kneeling, and other physical work and of "incapacitat[ion] for any work due to the pain medication use (hydrocodone)."  The examiner noted the Veteran's report that "his knee disorders have not improved at any point since the award of service connection . . . ." and in support, observed that the Veteran "ha[d] worsening pain and instability - progressively worse over time . . . ."  
III.  Rating Reduction

As a threshold matter, the Veteran contests the reduction in the bilateral knee disability ratings from 30 to 10 percent, effective October 2, 2012, as determined in the November 2012 rating decision.   

Historically, in the November 2012 rating decision, the RO reduced the Veteran's disability ratings for bilateral knee disabilities (then evaluated as limited flexion of the right and left knees under Diagnostic Code 5260) from 30 to 10 percent, effective October 2, 2012.  At the same time, the RO also assigned a separate noncompensable rating for bilateral knee scars, effective October 2, 2012, and increased the Veteran's disability rating for allergic rhinitis to 50 percent, effective August 29, 2012.  As result, the Veteran's combined rating remained at 70 percent from October 2, 2012.  

Where the evaluation of a disability is reduced but the amount of compensation is not reduced, the notice procedures for a reduction in evaluation pursuant to 38 C.F.R. § 3.105 (e) do not apply.  See Stelzel, 508 F.3d at 1349.  As the reduction in the November 2012 rating decision did not impact the Veteran's overall disability compensation as his combined disability evaluation remained at 70 percent, the notice requirements under 38 C.F.R. § 3.105(e) is inapplicable in the present case.  

The remaining inquiry is whether the reduction was proper based on the evidence then of record. 

At the time of the November 2012 rating reduction for bilateral knee disabilities, which became effective on October 2, 2012, the disability rating of 30 percent had been in effect for less than five years.  Where, as here, a disability rating has been in effect for less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  See 38 C.F.R. § 3.344 (c).

The Board also notes that, notwithstanding the required procedural steps, a rating reduction is not proper without evidence of actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet.App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations) (citing Brown v. Brown, 5 Vet.App. 413, 421 (1993)).

The Board finds that the reduction of the Veteran's ratings for his bilateral knee disabilities, then evaluated as limited flexion of the right and left knees, from 30 percent to 10 percent, was improper.  In November 2012, the RO reduced the Veteran's bilateral knee disability ratings from 30 to 10 percent based on findings from the October 2012 DBQ report.  The October 2012 DBQ report reflects that the Veteran's right and left knee flexion ended at 120 degrees, compared to 90 degrees as shown in the August 2011 DBQ report.  However, the October 2012 examiner found that there was objective evidence of pain beginning at zero degree for bilateral knee flexion, whereas the August 2011 examiner expressed that painful motion did not affect flexion in either knee, indicating that the Veteran's knee disabilities did not actually improve at the time of the reduction.  Moreover, in the October 2012 DBQ report, the Veteran reported regularly using assistive devices for his knee disabilities (braces), whereas none had been reported in the August 2011 DBQ report, suggesting that his knee disabilities had not actually improved at the time of the rating reduction.  In addition, the March 2016 examiner observed that the Veteran's knees "ha[d] worsening pain and instability - progressively worse over time" in response to the Veteran report that his knees did not actual improve at any time since the award of service connection, further suggesting that the Veteran's knee disabilities did not show improvement at the time of the rating reduction in November 2012.   

In a rating reduction case, VA must not only demonstrate "that an improvement in a disability has actually occurred, but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  See Brown, 5 Vet. App. at 421.  VA has not carried this burden with respect to the reduction in the Veteran's disability ratings for his bilateral knee disabilities. 

Therefore, the Board finds that the reduction of the 30 percent disability ratings for the Veteran's bilateral knee disabilities (then evaluated as limited flexion of both knees) in the November 2012 rating decision was improper.  Consequently, restoration of the 30 percent ratings for bilateral knee disabilities under Diagnostic Code 5260 is warranted, effective October 2, 2012. 
IV.  Higher Rating 

Under Diagnostic Code 5260, a 30 percent is warranted for knee flexion limited to 15 degrees.  The Veteran is currently assigned 30 percent ratings for his bilateral knee disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5260, as restored herein.  30 percent is the highest schedular rating under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.    

Accordingly, the Board has considered whether a higher or separate rating is warranted based on other potentially applicable diagnostic codes for the Veteran's bilateral knee disabilities.  See Schafrath, 1 Vet. App. at 589.  

With regard to extension, contemplated in Diagnostic Code 5261, the clinical evidence of record has consistently shown that extension was not limited in either knee.  See August 2011 DBQ report; October 2012 DBQ report; January 2013 DBQ report; December 2013 DBQ report; March 2016 DBQ report.  Therefore, a separate rating is not warranted for either knee disability under Diagnostic Code 5261.  

Further, as there is no evidence of ankylosis, impairment of the tibia or fibula, or genu recurvatum, higher and/or separate ratings under Diagnostic Codes 5256, 5262, and 5263 are not warranted for either knee disability at any point during the appeal period.  

The Board has considered whether the Veteran is entitled to a higher or separate rating under Diagnostic Code 5257 pertinent to recurrent subluxation or lateral instability.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

As for the right knee, the RO assigned a separate 10 percent rating for slight recurrent instability of the right knee under Diagnostic Code 5003-5257.  The Board finds that a separate rating in excess of 10 percent for right knee instability is not warranted.  The objective clinical evidence fails to show right knee instability with moderate or severe symptoms to warrant a higher rating.  In this regard, the Veteran's right knee medial-lateral instability was consistently measured to be minimal, 1+ (0 to 5 millimeters), as documented in the August 2011, January 2013, December 2013, and March 2016 DBQ reports.  Anterior and posterior instability for the right knee were found to be normal in those examination reports.  While the March 2016 examiner indicated that the Veteran reported history of severe lateral instability for both knees, the examiner discerned that on objective performance, at the time of the examination, the right knee medial-lateral instability was measured to be 1+ (0 to 5 millimeters).  As discussed, the Veteran's clinical history shows no more than slight instability of the right knee as reflected in the referenced objective findings.  Therefore, for the entire appeal period, the Board finds that the Veteran's right knee manifested no more than slight instability, and that consequently, a separate rating in excess of 10 percent for the right knee instability is not warranted for the entire appeal period.  

The Board notes that in the April 2016 rating decision, the AMC combined the separate 10 percent rating for right knee instability with the right knee disability rating, collectively evaluated as ligamental tear, limited flexion, mild instability, and osteoarthritis of the right knee under Diagnostic Code 5003-5258 from March 28, 2016, and effectively discontinued the separate 10 percent rating for right knee instability from that date.  The Board assigns a separate 10 percent rating for right knee instability during the entire appeal period.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

As for the left knee, the Board finds that a separate rating of 10 percent, but no higher, is warranted under Diagnostic Code 5257, effective March 28, 2016.  Prior to that date, the objective evidence fails to demonstrate recurrent subluxation or instability in the left knee, as the left knee was consistently found to be normal on joint-stability testing prior to the March 2016 DBQ examination.  See August 2011, October 2012, January 2013, and December 2013 DBQ reports.  The March 2016 examiner measured left knee lateral instability to be 1+ (0 to 5 millimeters) and found that the left knee was normal on other stability testing.  Therefore, a separate 10 percent rating, but no higher, for left knee instability is warranted, effective March 28, 2016, the earliest date of clinical evidence revealing slight lateral instability in the left knee.  

The Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5258 or 5259 for either knee.  With regard to Diagnostic Code 5259 for symptomatic removal of semilunar cartilage, the record reflects that the Veteran has a history of partial removal of his semilunar cartilage, i.e., the meniscus, in his right knee in October 2009 and his left knee in July 2005.  See October 2009 and July 2005 Operative Reports from Dr. D.R.C.   

The August 2011 examiner found residual symptoms due to a meniscectomy in the right knee, noted to be "varying degrees of pain over the right knee."  At the time, the examiner also indicated frequent episodes of joint pain and effusion for the right knee.  While the January and December 2013 examiners found no residual symptoms in the right knee due to meniscectomy, they found evidence of joint effusion and crepitus in both knees.  Further, the March 2016 examiner found evidence of crepitus and effusion and noted that the Veteran had residual symptoms of "pain, instability, and weakness" in both knees due to the meniscectomy procedures.   Based on the evidence of symptoms after the partial removal of the right knee meniscus, the Board resolves all reasonable doubts in the Veteran's favor and finds that such symptoms, including crepitus and effusion, are separate from those that support the Veteran's current right knee ratings (i.e. limitation of motion, pain, and instability), and assigns a separate 10 percent for the right knee under Diagnostic Code 5259 during the entire appeal period.  

With regard to the left knee, while the August 2011 examiner found that the left knee meniscus exhibited no symptoms, the October 2012 examiner subsequently found that the Veteran had frequent episodes of joint locking, pain, and effusion of the left knee.  Further, as noted, the January and December 2013 examiners observed crepitus and effusion in both knees while noting that the Veteran underwent meniscectomy procedures for both knees.  Based on the foregoing, the Board resolves all reasonable doubts in the Veteran's favor and finds that such symptoms, including crepitus and effusion, are separate from those that support the Veteran's current left knee ratings (i.e. limitation of motion, pain, and instability), and assigns a separate 10 percent for the left knee under Diagnostic Code 5259, effective October 2, 2012, the earliest date of clinical evidence suggesting symptomatic partial removal of the left knee meniscus. 

The Board finds that, to assign separate ratings under Diagnostic Code 5258 would be tantamount to pyramiding as the Veteran would be compensated twice for the same symptomatology, as his separate ratings under Diagnostic Code 5259 contemplate symptoms due to his meniscal conditions for both knees.  Moreover, there is no clinical evidence suggesting dislocation of the meniscus in either knee.  While the March 2016 examiner noted "bilateral meniscal tear," he did not find meniscal dislocation in either knee.  Therefore, the Veteran is not entitled to a separate rating under Diagnostic Code 5258 for either knee.  

Further, in the November 2012 rating decision, the RO assigned a separate noncompensable rating for bilateral knee scars, effective October 2, 2012.  The Board finds that the assignment of the noncompensable rating for the bilateral knee scars was proper.  The clinical evidence of record consistently reflects that the Veteran's knee scars were less than the 6 square inches (39 sq. cm.) required for a compensable evaluation under Diagnostic Code 7801 or the 144 square inches (929 sq. cm.) required for a compensable evaluation under Diagnostic Code 7802.   The scars were neither unstable nor painful, thus a compensable evaluation under Diagnostic Code 7804 is not warranted.  Finally, there is no finding of associated limitation of function or other disabling effects, thus a compensable evaluation under Diagnostic Code 7805 is not available.  Thus, the Board finds no basis upon which to award compensable disability evaluations for the Veteran's associated bilateral knee scars.   

In assessing the severity of the right and left knee disabilities, the Board has considered the Veteran's assertions regarding his symptoms, to include pain, swelling, stiffness, and giving out of both knees, which he is competent to provide.  See e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of bilateral knee disabilities.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected ligamental tear, limited flexion, mild instability, and osteoarthritis of both knees.  

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected bilateral knee disabilities.  However, the Board finds that his symptomatology has been stable throughout the appeal period; therefore, assigned staged ratings for such disabilities is not warranted


ORDER

The reduction in the rating for limited flexion of the right knee from 30 percent to 10 percent was not proper, and the 30 percent rating is restored, effective October 2, 2012. 

The reduction in the rating for limited flexion of the left knee from 30 percent to 10 percent was not proper, and the 30 percent rating is restored, effective October 2, 2012. 

An initial rating in excess of 30 percent for right knee disability, previously evaluated as limited flexion of the right knee, is denied.

An initial rating in excess of 30 percent for left knee disability, previously evaluated as limited flexion of the left knee, is denied.   

A separate 10 percent rating for slight recurrent instability of the right knee is denied.  

A separate 10 percent rating for slight recurrent instability of the right knee is in effect for the entire appeal period. 

As of March 28, 2016, a separate 10 percent rating, but no higher, for the left knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate 10 percent rating, but no higher, for symptomatic partial removal of the right knee semilunar cartilage is granted, subject to the laws and regulations governing payment of monetary benefits.

As of October 2, 2012, a separate 10 percent rating, but no higher, for symptomatic partial removal of the left knee semilunar cartilage is granted, subject to the laws and regulations governing payment of monetary benefits.

A separate compensable rating for bilateral knee scars is denied.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


